Exhibit 10.1

 

JBH RECEIVABLES LLC

 

CONSENT OF THE

MEMBER AND MANAGERS

 

WHEREAS, JBH Receivables LLC, a Delaware limited liability company (the
“Company”), was formed for the sole purpose of implementing a trade receivables
securitization facility on behalf of J.B. Hunt Transport, Inc. (“Transport”) and
its parent corporation, J.B. Hunt Transport Services, Inc. (“Services”); and

 

WHEREAS, Transport and Services have terminated the trade receivables
securitization facility and no obligations remain outstanding thereunder; and

 

WHEREAS, Transport, as the sole member of the Company, and the Managers of the
Company now desire to dissolve the Company;

 

NOW, THEREFORE, the undersigned, being the sole member of the Company and all of
the Managers of the Company, hereby consent to the following:

 

1.             The Company is hereby dissolved pursuant to Delaware Limited
Liability Company Act § 18-801(a)(3).

 

2.             The officers of the Company, Kirk Thompson, President and Chief
Executive Officer; David Chelette, Secretary/Treasurer; and Mindy Riddle,
Assistant Secretary (each, an “Officer” and, collectively, the “Officers”), are
hereby authorized and directed to:

 

a.             wind up the affairs of the Company in compliance with the
Delaware Limited Liability Company Act and the provisions of Section 6.2 of the
Company’s Limited Liability Company Agreement;

 

b.             complete, execute and deliver, for and on behalf of JBH, such
agreements and other documents as shall be necessary or desirable in connection
with the termination of the trade receivables securitization facility in which
JBH has previously participated; and

 

c.             complete, execute and deliver, for and on behalf of JBH, a
Certificate of Cancellation and such other instruments as shall be necessary or
desirable to file with the Delaware Secretary of State in connection with the
dissolution of JBH, and to pay any prescribed filing fees in connection with
such filings;

 

and, in connection therewith, to do or take, or cause to be done or taken, all
other acts and actions required or necessary in the judgment of the Officer so
acting.

 

3.             The actions of the Company and its Officers previously taken in
connection with the termination of the trade receivables securitization facility
and the dissolution of the Company are hereby approved, ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned have executed this Consent in writing as of
this 29th day of June, 2009.

 

--------------------------------------------------------------------------------


 

 

J.B. HUNT TRANSPORT, INC., as sole member of JBH
Receivables LLC, by its Directors

 

 

 

 

 

 

 

By:

/s/   Kirk Thompson

 

 

Kirk Thompson, Director

 

 

 

 

 

 

 

By:

/s/   Jerry Walton

 

 

Jerry Walton, Director

 

 

 

 

 

 

 

By:

/s/   Paul Bergant

 

 

Paul Bergant, Director

 

 

 

 

MANAGERS OF JBH RECEIVABLES LLC:

 

 

 

 

 

/s/

Kirk Thompson

 

Kirk Thompson, Manager

 

 

 

 

 

 

 

/s/

Jerry Walton

 

Jerry Walton, Manager

 

 

 

 

 

 

 

/s/

David Chelette

 

David Chelette, Manager

 

 

 

 

 

 

 

/s/

Thomas Strauss

 

Thomas Strauss, Manager

 

 

 

 

 

 

 

/s/

Mindy Riddle

 

Mindy Riddle, Manager

 

--------------------------------------------------------------------------------